Consent of Independent Registered Public Accounting Firm The Board of Trustees Legg Mason Partners Variable Equity Trust We consent to the use of our report dated February 14, 2014, with respect to financial statements of Legg Mason Investment Counsel Variable Social Awareness Portfolio, a series of Legg Mason Partners Variable Equity Trust, as of December 31, 2013, incorporated herein by reference and to the references to our firm under the headings “Additional Information About the Funds - Independent Accountants”, “Experts”, “Appendix A – Agreement and Plan of Reorganization – Representation and Warranties” and “Appendix D - Financial Highlights” in the Proxy Statement and Prospectus on Form N-14. New York, New York August 14, 2014
